DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed June 22, 2022, and July 8, 2022, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status
This office action is in response to the response to remarks / amendments submitted 6/22/2022.
Claim 6 has been withdrawn.
Claims 1 and 9 are amended; support for claims 1 and 9 is found in figure 16 of the instant specification.
Claim 13 has been added; support for claim 13 is found in figure 16 of the instant specification.
Claims 1-5 and 7-13 have been examined on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshio et al. (JPH07107836B2).

	As to claim 1, Yoshio discloses a cover assembly of a secondary battery [0002], (Sealing body (1), [0036], Lithium battery, [0004]) , comprising: a cover plate comprising a gas vent (Sealing plate (10),or cover plate, and gas vent hole (11), or gas vent [0006], see figure 2)  ; 
	a gas exhaust valve (Flexible thin plate (40), [0006]) configured to seal the gas vent (Flexible thin plate (40) that closes the gas vent hole (11) , [0006], see figure 2) and deform in response to an increase in temperature (When the pressure rises within the temperature range, as shown in FIG. 2, the fulcrum when the flexible thin plate 40 bends upward  [0016] or deforms, see figure 2) to get out of a state of sealing the gas vent in such a manner that gas inside a case of the secondary battery is directly exhausted to an exterior of the secondary battery via only the gas vent (see…unless there is a large pressure increase, the flexible thin plate 40 does not bend to the extent that it contacts the cutting edge 24, [0017]… The hole formed in the upper plate portion of the main body portion 21 by the formation of the cutting edge 24 serves as a gas exhaust hole 23. [0027]… unless a large pressure rise occurs, the flexible thin plate 40 does not bend enough to contact the cutting edge 24, [0043]); In the alternative if there exist a large pressure due to temperature the flexible thin plate (40) is cut by cutting edge (24) and gas is exhausted. The hole (gas exhaust hole (23) not sealed) formed in the upper plate in direct contact with the exterior atmosphere provides for direct vent exhausting from the gas vent hole (11).
	and a sealing part (Annular packing (30), [0006]) arranged between the gas exhaust valve (Flexible thin pate (40), [0006]) and the cover plate (Terminal plate (20), [0006]) and surrounding the gas vent for sealing a gap between the gas exhaust valve and the cover plate, (The flexible thin plate 40 that closes the gas vent hole 11 of the sealing plate 10 and the annular packing 30 are sandwiched between the flange-shaped peripheral edge portion 22 of the terminal plate 20 and the sealing plate 10, [0006],.see figure 2)
	wherein an orthographic projection of the sealing part on the cover plate does not overlap with an orthographic projection of the gas vent on the cover plate. See…figure 2.

    PNG
    media_image1.png
    743
    955
    media_image1.png
    Greyscale

(Yoshio figure 2 annotated)








	

(Lee figure 9 annotated)
	As to claim 11, rejection of claim 1 is incorporated, Yoshio discloses the cover assembly according to claim 1, wherein the cover plate is provided with a second groove, and the sealing part is at least partially received in the second groove (as shown in figure 2 above)


	As to claim 12, Yoshio discloses a secondary battery (Lithium battery, [0004]), comprising: a case comprising an opening (The sealing body 1 assembled as described above is attached to the opening of the battery case 2 in which the power generating element 3 has been filled, [0036]); 
	an electrode assembly received in the case, wherein the electrode assembly comprises a first electrode plate, a second electrode plate, and a separator arranged between the first electrode plate and the second electrode plate (The battery case 2, the power generating element 3, that is, the positive electrode active material, the negative electrode active material, the electrolytic solution, insulate the sealing body 1 by loading a separator or the like in a state suitable for causing a battery reaction when necessary [0037]); 
	and the cover assembly according to claim 1, wherein the cover assembly covers the opening of the case. (The sealing body 1 assembled as described above is attached to the opening of the battery case 2 [0036]).
	
Allowable Subject Matter
Claims 2-5 and 7-10 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yoshio discloses a battery cover with a gas exhaust vent hole, sealed with a gas exhaust valve and gas exhaust valve deforming under temperature to unseal the gas exhaust vent hole but does not suggest or disclose a fixing part connected to the gas exhaust valve that deforms in response to the increase in temperature.
		It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the fixing part sensitive to temperature to unseal the gas exhaust vent hole.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

		Tsang et al. (US2018/01591001) Battery comprising safety vent.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728


/Maria Laios/Primary Examiner, Art Unit 1727